Citation Nr: 0118859	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-03 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas



THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left knee injury currently rated in 
combination as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 through May 
1969.
A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This veteran was originally service connected in May 1980 for 
postoperative residuals of a left knee injury.  In September 
1999 the veteran filed a claim for an increased rating for 
this disability.  The claim was denied and the veteran 
perfected his appeal in January 2000.  In an April 2000 
rating decision and an August 2000 rating decision, the RO in 
Little Rock, Arkansas recharacterized the veteran's left knee 
disability as two separate conditions.  The veteran's 
disability is presently characterized as traumatic arthritis, 
left knee, with loose bodies, and residuals, left knee 
injury.  The RO has assigned a 10 percent disability rating 
for traumatic arthritis of the left knee and a 30 percent 
evaluation for the disability characterized as residuals, 
left knee injury, both with effective dates of August 16, 
1999.  These ratings are currently on appeal before the 
Board.

The Board notes that the August 2000 rating decision 
indicates that the RO deferred its decision on the veteran's 
claim for individual unemployability (TDIU).  The RO is 
reminded to take the appropriate additional action necessary 
to adjudicate this claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's service connected left knee disability is 
manifested by functional loss due to pain and instability; 
complaints of pain, lack of endurance, easy fatigability; and 
limitation of motion.


CONCLUSION OF LAW

The criteria for an increased combined disability rating for 
service-connected residuals of left knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 and 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that in August 1968, the veteran 
sustained an injury to his left knee while playing football.  
He was kept on bedrest for approximately five days until the 
swelling subsided.  The discharge diagnosis was internal 
derangement of the left knee.

Private medical records reflect that during the twelve-year 
period following this injury, the veteran experienced chronic 
left knee problems, characterized in part by several 
instances in which the left knee would give way and cause the 
veteran to fall.  As a result, the veteran underwent 
reconstructive surgery of the lateral ligaments of the left 
knee in September 1979.  The veteran was service connected 
for residuals of this surgery in May 1980.

The veteran filed an informal claim for an increased 
disability rating for this condition in September 1999.  The 
RO obtained, and associated with the claims file, medical 
records relating to treatment the veteran received at the VA 
Medical Center (VAMC) Shreveport, Louisiana from January 1998 
through August 1998 and from November 1998 through August 
1999.  These records show the veteran was complained of 
bilateral knee pain in April and June 1998.

The veteran was examined for VA purposes in November 1998.  
He reported left knee surgery in 1978, and that his knee was 
now "wore-out again".  He complained of swelling on 
standing, instability and pain.  He stated that he had one 
episode of dislocation and had a knee brace that he wore when 
he has to stand for any length of time.  Physical examination 
revealed flexion of the left knee at 140 degrees bilaterally, 
and extension to 0 degrees bilaterally.  A positive 
McMurray's test on the left medial and lateral meniscus was 
noted.  The findings of an MRI of the left knee taken in 
conjunction with this examination were as follows:

There is loss or articular cartilage 
about the patellofemoral joint space with 
some hypertrophic spurring about this 
joint space, consistent with degenerative 
change.  There is a joint effusion 
present.  The posterior cruciate ligament 
is intact.  The anterior cruciate 
ligament is not well visualized which may 
be due to trauma.  There is narrowing of 
the medial and lateral femoral tibial 
joint spaces with some loss of articular 
cartilage.  There is spurring about the 
medial and lateral femoral tibial joint 
space with a large amount of 
osteocartilaginous signal in the soft 
tissues adjacent to the lateral femoral 
condyle consistent with calcific 
tendinitis.  The medial meniscus is not 
well seen and is thought to be completely 
degenerated.  There is foreshortening of 
the posterior horn of the lateral 
meniscus on sagittal views, consistent 
with probable tear.  Cannot exclude 
displacement of portion of the posterior 
horn of the lateral meniscus.

The examiner's impression of the veteran's condition was: 
"severe degenerative change of the right [left] knee; 
complete degeneration of the medial meniscus; probable tear 
of the posterior horn of the lateral meniscus; evidence of 
severe calcific tendinitis laterally; cannot exclude a tear 
of the anterior cruciate ligament; clinical correlation is 
suggested."

At a VA examination in November 1999, the veteran reported 
increasing complaints of pain, weakness, stiffness, swelling 
with heat and redness in both of his knees, greater in the 
left than in the right.  He stated that the left knee would 
"give way" when he stood for any appreciable amount of 
time.  He reported that the left knee constantly locked and 
had instability.  The veteran also complained of increased 
fatigability and lack of endurance in both knees.  Physical 
examination revealed that the veteran was approximately 6' 
1" tall and weighed 347 pounds.  The examiner noted that the 
veteran had 74 degrees of flexion in the left knee and 0 
degree extension.  Positive McMurray's with crepitus was 
heard on minimal subluxation in the left knee.  The examiner 
diagnosed the veteran as having generalized osteoarthritis; 
advanced in the left knee at loose bodies, and past tear of 
the left "cus".  The examiner was of the opinion that the 
veteran's functional loss due to pain was increasing, as was 
his limitation of motion.

The RO obtained, and associated with the claims file, medical 
records from the veteran's visits to VAMC Shreveport from 
December 1999 through March 2000.  On the four visits 
occurring within this time period, the veteran's chief 
complaints were of joint pain and arthritic pain.  The 
records indicate the veteran's prescription painkillers were 
reviewed and continued and he received advice on following a 
healthier diet.

In March 2000, the veteran was examined for VA purposes.  The 
veteran reported a history of chronic arthritis, with 
traumatic arthritis of the left knee.  He complained of 
increasing pain, chronic pain, weakness, stiffness, swelling, 
and an occasional heat and redness in his left knee.  Flare-
ups of pain were reported to occur on overuse of the knee, 
lifting of any item of appreciable weight and with weather 
changes.  He believed he was experiencing additional 
limitation of motion and functional impairment.  He wore a 
brace on the knee and used a cane as needed.  He stated that 
his left knee gives way and locks.  The veteran also reported 
he experienced easy fatigability and lack of endurance.  
Physical examination revealed no obvious functional 
limitations on standing or walking.  The examiner noted a 
leg-length discrepancy and abnormal movement in both knees, 
with some guarding.  Range of motion of the left knee was 113 
degrees of flexion and 0 degrees extension.  A positive 
McMurray's was noted on medial meniscus testing of the left 
knee.  Stability in both knees was observed, as was some pain 
on varus stress of the medial, lateral and collateral 
ligaments in neutral and 30 degrees in the left knee.  A CT 
scan of the left knee revealed a calcific density in the area 
of the left distal femoral epicondyle.  The examiner reported 
that this may represent an old healed post-traumatic change.  
The remainder of the study was found to be within normal 
limits.

On VA examination in July 2000, the veteran reported chronic 
pain in his left knee, described at a level of 8 out of 10.  
He stated that on occasion, something jumps over or locks and 
gives him excruciating pain.  He reported some sensitivity 
along the old scar from his 1979 left knee surgery.  Physical 
examination revealed the veteran to be 6'1" and 353 pounds.  
The left knee showed a 2-inch, well-healed scar, tender to 
palpation in the central third.  A small, knot-like mass in 
the tissues was noted in this area, tender to palpation.  Two 
additional well healed, nontender scars were also observed on 
the parapatellar.  The left knee exhibited a range of motion 
of 0 to 115 degrees.  The examiner noted his opinion that the 
veteran's normal range of motion was 0 degrees to 125 
degrees.  Markedly positive Lachman's maneuver and anterior-
posterior drawer signs were both positive.  Torsional testing 
produced retropatellar grating and some tenderness along the 
medial joint line.  Severe internal torsion with extension 
produces a sensation of impending locking in the patient.  
Multiple x-ray films taken of the veteran's left knee 
revealed tricompartmental degenerative arthritic changes.  
Spurring was present on the coaptive surfaces of the femur 
and tibia.  The medial joint compartment was narrowed.  Free 
bodies were present in the posterior joint space.  There was 
soft tissue ossification and enlargement of the medial 
femoral epicondyle and into the substance of the medial 
collateral ligament.  Spurring was present in the medial 
patellar facet.  The examiner's impression of the veteran's 
condition was severe degenerative arthritis, origin in trauma 
and neuroma, geniculate cutaneous nerve - left knee and 
mechanical instability of the left knee, due to severe 
ligamentous laxity, collateral and cruciate system.  The 
examiner noted that the extreme of flexion was painful for 
the veteran, as well as the extreme of internal tibial 
rotation.  The examiner found the veteran had a marked 
functional loss and limitation due to pain and instability of 
the left knee and confirmed the presence of loose bodies 
within the knee joint.

II.  Analysis

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the SOC and the 
supplemental statement of the case (SSOC) issued during the 
course of this appeal, of that evidence which would be 
necessary to substantiate the claim and of the applicable law 
and regulations.  Under these circumstances, the Board 
concludes that VA has met its duty to assist in developing 
the facts pertinent to this appeal under the provisions of 
the recently enacted Veterans Claims Assistance Act of 2000, 
and that no further development in this regard is required.
With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion . . .. [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).

A 10 percent disability rating has been assigned for the 
portion of the veteran's service-connected knee disability 
manifested by traumatic arthritis with loose bodies, in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5003, 5260 and 5261 (2000).  Arthritis, due to trauma, and 
substantiated by x-ray findings is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated based upon limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Here, the appropriate codes are Diagnostic Code 5260 
and 5261.  Diagnostic Code 5260 rates limitation of motion of 
the leg on flexion.  A 10 percent rating is warranted for 
flexion limited to 45 degrees.  A 20 percent rating is 
assigned for flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, diagnostic Code 5260.  Diagnostic Code 5261 rates 
limitation of leg extension.  A 0 percent rating is warranted 
for extension limited to 5 degrees.  A 10 percent rating is 
assigned for extension limited to 10 degrees and extension 
limited to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Full range of 
motion of the knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

A 30 percent disability rating has been assigned for the 
portion of the veteran's service-connected left knee 
disability described as residuals of left knee injury, 
manifested by instability, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  This rating code provides that 
knee impairment manifested by severe recurrent subluxation or 
lateral instability warrants a 30 percent disability rating.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based 
upon additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.  In an August 1998 opinion, 
the VA General Counsel concluded that for a knee disability 
rated under Diagnostic Code 5257, a separate rating for 
arthritis may, notwithstanding the July 1997 opinion, also be 
based on x-ray findings and on painful motion pursuant to 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 14, 1998.  The 
Board notes that the veteran's service-connected left knee 
disability has been assigned separate ratings, as 
contemplated by the aforementioned VA General Counsel 
opinions.

A.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee.

As noted above, a 10 percent rating was assigned, pursuant to 
Diagnostic Code 5260 for the veteran's traumatic arthritis of 
the left knee with limitation of flexion.  A rating in excess 
of 10 percent for this portion of his service-connected left 
knee disability would require a showing that flexion of the 
left knee is limited to 30 degrees, or that the functional 
impairment of the left knee is comparable to flexion limited 
to 30 degrees.  Flexion to 45 degrees warrants a 10 percent 
rating, as is currently assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Based on the medical evidence of record, the Board concludes 
that a rating in excess of 10 percent for this portion of the 
veteran's service-connected left knee disability is not 
warranted.  The veteran's chief complaints relating to 
arthritis have consistently been of stiffness and chronic 
pain.  The medical evidence of record reflects that the 
veteran's left knee range of motion has not been limited to 
30 degrees, warranting a 20 percent rating, at any point in 
time.  In November 1998, flexion was 140 degrees; November 
1999 flexion was 74 degrees; March 2000 flexion was 113 
degrees and in July 2000 flexion was 115 degrees.  In the 
July 2000 the examiner noted that in his opinion, normal 
range of flexion for this particular veteran was more likely 
to be 125 degrees as opposed to 140 degrees set forth in the 
VA regulations.

The objective medical evidence shows that the portion of the 
veteran's left knee disability rated as traumatic arthritis 
is primarily manifested by complaints of chronic pain, 
limitation of motion, and weakness and fatigue; but no 
further loss of range of motion.  The objective findings show 
that the veteran's left knee flexion is not even limited to 
the 45 degrees required for a 10 percent rating based on 
limitation of motion, even when loss of knee function due to 
the cited complaints is considered.  Thus, the Board finds 
that a higher rating on this basis is not warranted.  In 
reaching this decision, the Board also has considered other 
provisions which might provide for a higher evaluation with 
respect to the issue on appeal, including 38 C.F.R. § 4.40, 
4.45, as they relate to pain and any resulting functional 
impairment due to pain (including during flare-ups, as 
discussed in DeLuca v. Brown, supra).  In this regard, it 
must be acknowledged that the veteran's statements obviously 
provide evidence of discomfort and limitations of mobility 
that is evidently caused by his left knee.  At the same time 
however, it must be noted when the veteran has been examined 
for VA purposes in November 1998, November 1999, March 2000 
and July 2000, the veteran's left knee flexion was, 
respectively, 140 degrees, 74 degrees, 113 degrees and 115 
degrees.  The veteran's flexion is not limited to such a 
degree that warrants a higher evaluation.  In view of this, 
the Board finds that the 10 percent rating assigned by the RO 
contemplates the veteran's complaints of pain and weakness 
and compensates him for it.  Accordingly, the provisions of 
sections 4.40 and 4.45 do not call for the assignment of a 
rating in excess of 10 percent.

B.  Entitlement to a rating in excess of 30 percent for 
residuals of left knee injury.

The veteran's service connected left knee disability also 
encompasses a history of chronic instability, for which the 
maximum rating of 30 percent has been assigned pursuant to 
Diagnostic Code 5257.  The Board finds that the veteran is 
not entitled to a higher rating, even though there is 
evidence of additional functional limitation due to pain, 
because the appellant is already assigned the maximum rating 
of 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Therefore, consideration will be given to other potentially 
applicable diagnostic codes that provide for a rating in 
excess of 30 percent.  A review of the diagnostic codes 
reveals that Diagnostic Code 5256 is the only code that 
provides a 40 percent disability rating.  This rating is 
assigned for ankylosis of the knee in flexion between 10 
degrees and 20 degrees.  However, the records do not reflect 
that this veteran exhibits ankylosis of the knee.  Because 
the medical evidence of record does not show that this 
diagnostic code would be more appropriate to the appellant's 
disability, an increased rating under it is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2000).  Thus, Board 
concludes that entitlement to an increased disability 
evaluation for residuals of a left knee injury is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee, with loose bodies, is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of left knee injury is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

